DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claim 1-12 in the reply filed on 19 September 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 8-9 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Regarding claim 8, the claim recites “the at least two radioisotopes comprise a first radioisotope common to a factory calibration source and a second radioisotope different than any factory calibration source to be used with a same emission tomography system”.
According to the approach used by the court in In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (See MPEP 2164), There are many factors (“Wands factors”) to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In this case, an undue amount of experimentation would be required to achieve the limitation “a second radioisotope different than any factory calibration source to be used with a same emission tomography system” is not enabled by the specification.
Considering the Wands factors, (A) the breadth of the claims includes the second radioisotope being different than any factory calibration source in the world; (B) the nature of the invention is directed to a calibration source comprising multiple radioisotopes; (C) the state of the prior art suggests calibration sources comprising multiple radioisotopes were generally known in the art; (D) the level of one of ordinary skill would include the capability for combining various radioisotopes; (E) the level of predictability in the art suggests one could combine multiple radioisotopes according to one’s needs; (F) the amount of direction provided by the inventor includes combining different radioisotopes; (G) the existence of working examples is given with particular radioisotopes; and (H) the quantity of experimentation needed to make or use the invention based on the content of the disclosure would include needing to determine the second radioisotope is different from every factory calibration source in the world. 
While one of ordinary skill in the art would readily be able to combine a factory-calibrated radioisotope with a non-factory calibrated radioisotope, ensuring the second radioisotope is different from every factory calibration source in the world would require an undue amount of experimentation.
Accordingly, claim 8 is not enabled by Applicant’s disclosure.
For the purposes of examination, Examiner has considered the narrower case of a non-factory calibrated radioisotope.

Regarding claim 9, the claim is rejected due to its dependence on claim 8.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2, 4-7, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya-2017 (US 2017/0192104 A1) in view of Olcott (US 2020/0215355 A1).

Regarding claim 1, Bhattacharya-2017 discloses a calibration source for medical emission tomography (SPECT; par. [0008]), the calibration source (11) comprising: an active element with at least two different radioisotopes (par. [0062]: “The calibration source 11 is a long-lived, factory-calibrated source. Any size point source may be used, such as a 1 mm3 vessel, with the long-lived radioisotope … The calibration source 11 is formed from one or more radioisotopes to emit at different energies or with different energy peaks. A mix of different radioisotopes and/or a radioisotope that emits at multiple energies may be used”).
Bhattacharya-2017 does not expressly disclose the active element is in the form an epoxy pellet; and a housing enclosing the epoxy pellet.
	Olcott discloses a calibration source for medical emission tomography (PET; par. [0005]), the calibration source (132) comprising: an epoxy pellet forming an active element with a radioisotope; and a housing enclosing the epoxy pellet (par. [0041]: “… a calibration source may comprise a housing or enclosure and a radioactive … element located within the enclosure … The radioactive element may be a pellet … a calibration source may comprise a disk-shape enclosure … and a radioactive capsule … The radioactive capsule may be embedded within an epoxy well in the enclosure”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the invention of Bhattacharya-2017 in view of the teachings of Olcott so that the active element is in the form an epoxy pellet; and a housing enclosing the epoxy pellet.
One would have been motivated to do so to gain an advantage recited in Olcott of using a binding material (i.e., epoxy) which is non-radioactive (Olcott, par. [0041]: “a non-radioactive or inert material, such as … epoxy) and to increase durability of the source as compared to using other materials or not providing a housing.

	Regarding claim 2, Bhattacharya-2017 modified teaches the calibration source of claim 1 wherein the active element comprises a multispectral source with at least one different energy peak for each of the at least two different radioisotopes (Bhattacharya-2017, par. [0062]).

	Regarding claim 4, Bhattacharya-2017 modified teaches the calibration source of claim 1 wherein the epoxy pellet is less than 0.15 inches in a longest dimension (less than 300 μm or 0.0118 inches) and the housing encloses the epoxy pellet, the epoxy pellet in a first end of the housing (Olcott, par. [0041]: “Positron-emitting capsules or calibration sources that are relatively small (e.g., less than about 2 cm, less than about 1000 μm, less than about 500 μm, less than about 300 μm, etc.) may be more easily contained or isolated (to prevent unwanted contamination) and may have a relatively longer half-life (e.g., about 2 years or more, about 2.6 years) … a radioactive portion may be disposed in spaced apart wells located, for example, at the ends of the cylinder.”)

	Regarding claim 5, Bhattacharya-2017 modified teaches the calibration source of claim 4 wherein the first end of the housing forms a sphere around the epoxy pellet, an outer diameter of the sphere less than 0.25 inches, and wherein the housing has a second end opposite the first end, the second end forming a cylinder having an outer diameter greater than 0.3 inches (Olcott, par. [0041]: “A shape of the calibration source (132) is not particularly limited and may comprise any geometric shape such as a cylinder, sphere, ring, rod, disc, line source, etc. … the calibration source may (132) comprise a shape with a maximum dimension from about 0.25 inch to about 3 inches”).
	Examiner notes it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I). Examiner notes changes in shape have been held to be obvious absent persuasive evidence a particular shape is significant. See MPEP 2144.04(IV)(B).

	Regarding claim 6, Bhattacharya-2017 modified teaches the calibration source of claim 1 wherein the calibration source comprises a single photon emission computed tomography (Bhattacharya-2017, par. [0008]) or positron emission tomography calibration source (Olcott, par. [0005]).

	Regarding claim 7, Bhattacharya-2017 modified teaches the calibration source of claim 1 wherein the housing is shaped and sized for placement in a dosimeter or a dose calibrator (Bhattacharya-2017, par. [0008]).

	Regarding claim 10, Bhattacharya-2017 discloses a calibration source for medical emission tomography (SPECT; par. [0008]), the calibration source (11) comprising: a first active element of a first radioisotope; and a second active element of a second radioisotope different than the first radioisotope.
	Bhattacharya-2017 does not expressly disclose the first active element is in the form of a first pellet, the second active element is in the form of a second pellet, and a housing enclosing the first and second pellets.
	Olcott discloses a calibration source for medical emission tomography (PET; par. [0005]), the calibration source (132) comprising: first and second pellets comprising radioisotopes and a housing enclosing pellets (par. [0041]: “… a calibration source may comprise a housing or enclosure and a radioactive … element located within the enclosure … The radioactive element may be a pellet … In some variations, the calibration source (132) may comprise one or more positron-emitting capsules that each contain a quantity of positron-emitting tracer(s) … a calibration source may comprise a disk-shape enclosure … and a radioactive capsule … The radioactive capsule may be embedded within an epoxy well in the enclosure”).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the invention of Bhattacharya-2017 in view of the teachings of Olcott so that the first active element is in the form of a first pellet, the second active element is in the form of a second pellet, and a housing enclosing the first and second pellets.
One would have been motivated to do so to gain an advantage recited in Olcott of using a binding material (i.e., epoxy) which is non-radioactive (Olcott, par. [0041]: “a non-radioactive or inert material, such as … epoxy) and to increase durability of the source as compared to using other materials or not providing a housing.

	Regarding claim 12, Bhattacharya-2017 modified teaches the calibration source of claim 10 wherein the first pellet has a same size and shape as the second pellet (Olcott, par. [0041]: “… In some variations, the calibration source (132) may comprise one or more positron-emitting capsules that each contain a quantity of positron-emitting tracer(s), where each capsule has a maximum dimension of about 2 cm …”).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya-2017 in view of Olcott as applied to claim 1 above, and further in view of Russel (US 2006/0224035 A1).

	Regarding claim 3, Bhattacharya-2017 modified teaches the calibration source of claim 1, but does not expressly disclose the epoxy pellet comprises a mix of cured epoxy and the at least two different radioisotopes.
	Russel discloses an epoxy pellet (capsule) comprises a mix of cured epoxy and a radioisotope (claim 10).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to have further modified the invention of Bhattacharya-2017 in view of the teachings of Russel so that the epoxy pellet comprises a mix of cured epoxy and the at least two different radioisotopes.
	One would have been motivated to do so to gain an advantage suggested by Russel of permitting the radioisotope to first be in a fluid form to conform to a desired shape and then solidified through curing (Russel, claim 10).

Claim(s) 8-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya-2017 in view of Olcott as applied to claims 1 and 10 above, and further in view of Bhattacharya-2019 (WO 2019/172997 A1; a copy is attached).

Regarding claim 8, as best understood, Bhattacharya-2017 modified does teaches the calibration source of claim 1, wherein the at least two radioisotopes comprise a first radioisotope common to a factory calibration source (Bhattacharya-2017, par. [0062]: “The calibration source 11 is a long-lived, factory-calibrated source).
	Bhattacharya-2017 modified does not expressly disclose a second radioisotope different than any factory calibration source to be used with a same emission tomography system.
	As described in the 35 USC 112(a) rejection of claim 8 above, the missing limitation from claim 8 would require comparison with every factory calibration source in the world. The cited prior art does not suggest such a comparison.
	Considering a narrower scope of the claim which is enabled, Bhattacharya-2017 modified still does expressly disclose a second radioisotope that is not factory-calibrated.
	Bhattacharya-2019 discloses at least two radioisotopes comprise a first radioisotope common to a factory calibration source and a second radioisotope that is not factory-calibrated (par. [0022]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to have further modified the invention of Bhattacharya-2017 in view of the teachings of Bhattacharya-2019 to include a second radioisotope that is not factory-calibrated.
	One would have been motivated to do so to gain an advantage suggested by Bhattacharya-2019 of avoiding the need for factory-calibrating every radioisotope (Bhattacharya-2019, par. [0022]).

	Regarding claim 9, as best understood, Bhattacharya-2017 modified teaches the calibration source of claim 8 wherein the first radioisotope comprises Co57, Se75, or Sn157 (Bhattacharya-2019, par. [0023]) and wherein the second radioisotope comprises Lu177 or I131 (Bhattacharya-2019, par. [0024]).

	Regarding claim 11, Bhattacharya-2017 modified teaches the calibration source of claim 10, but does not expressly disclose the first pellet is stacked directly adjacent the second pellet within the housing.
	Bhattacharya-2019 discloses a calibration source (20) comprises a first source (22) stacked directly adjacent a second source (23; par. [0022], fig. 2).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to have further modified the invention of Bhattacharya-2017 in view of the teachings of Bhattacharya-2019.
	One would have been motivated to do so to make the calibration source more compact as compared to spacing apart the pellets.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865. The examiner can normally be reached M - Th 7:30 am - 6:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884